Dissenting Opinion by
Mb. Justice Musmanno:
South First Street in the City of Jeannette which travels northwardly and southwardly, ends its northern terminus with a precipitate drop of 57 feet to the tracks of the Pennsylvania Railroad below. At this cliff-like extremity, the City of Jeannette or the Pennsylvania Railroad planted 4 upright wooden posts from 2.6 feet to 3.15 high, to which ivere nailed two cross planks with an overall width of 18.84 feet. A ledge of 2 or 3 feet separated the barrier from the sheer descent of 57 feet to the railroad road of way. Between this obstruction and Magee Street, one block away, the children of the neighborhood used South First Street as a playground, riding bicycles and playing baseball and other childhood games within the circumscribed area.
On the afternoon of September 11, 1952, Michael Malloy, a lad 10 years of age, with other children, revelled in the games and entertainment which the playground afforded. After several hours of play they all paused to rest and regale each other with stories, as they sat in a churchyard close by. But while the other boys were talking, Michael borrowed the bicycle of his friend Bobbie Hahn and rode to the barrier and back. He did this 5 or 6 times and then disappeared. Several *419minutes later, the boy’s Mends set out to investigate the reáson for his non-return, and, arrived at the end of South First Street, they looked over the edge of the rocky bluff and saw the body of their companion mutely lying at the foot of the precipice. Scurrying to the bottom of the embankment they found Michael Malloy dead.
Actions of trespass were brought against the City of Jeannette and the Pennsylvania Railroad and verdicts totaling $15,000 were returned in favor of the parents and the estate of the deceased boy. This Court has reversed those verdicts and entered judgment in favor of the defendants.
Both defendants were aware that the area in question was used as a playground for children; both knew of the proximity of the hazardous drop to the railroad tracks; both knew that the slightest slip on the part of any child at the edge of the hazardous plateau would cast him to his death to the railroad tracks in the abyss. Despite this knowledge, nothing was done by the defendants to protect the children from a fate which could so easily be foreseen. No signs were erected warning children to stay away from the cliff, and the barrier itself was as impotent to prevent anyone from toppling over the elevation as a scaffolding of toothpicks. The right of way of South Front Street was 50 feet in width, the so-called barrier was only some 18 feet wide.
■ The Majority Opinion hypothesizes as to how the accident occurred: “In the instant case Michael could have intentionally left the street and walked around the barrier through wooded property to the spot from which he fell; he could have walked through the nearby properties and returned to a spot from which he fell; he could have been standing on the edge of the gorge *420or embankment and slipped or fallen, or deliberately attempted to climb down tbe embankment and then have slipped and fallen.” .
After stating these imaginative situations, the Majority Opinion says: “There was no evidence to prove or to justify a finding that Michael was thrown from his bicycle over the barricade and down the embankment.” But it was not necessary to prove that Michael was thrown from his bicycle over the barricade and down the embankment. It was enough to show that the defendants were negligent in allowing on their property a highly dangerous condition with the knowledge that children could be injured or killed by that condition, and yet do nothing to forestall that terrible possibility. That Michael fell over the embankment cannot possibly be questioned. Joseph Gurksnis testified to seeing his helpless form dropping to the tragic climax. The Majority Opinion ununderstandingly seems to want to envelop this incident in the fog of doubt and accordingly says of the testimony of Gurksnis: “He was one block away and did not know what the object was.” But Gurksnis indubitably identified the object he saw falling as Michael: “Q. Were you the first to discover the boy, sir? A. I was the first to see him fall. Q. What did you do when you saw the boy fall? A. I crossed the street and I looked up into the cut to see what happened.”
In justifying its exculpation of the railroad company from any liability in. this case, the Majority Opinion cites the case of Dugan v. P. R. R., 387 Pa. 25, and quotes from it as follows: “. . . it is so well settled in this State as to admit of no argument, that it is not obligatory on the part of the railroad to fence its right-of-way to prevent trespassing by children”. Although I presented an argument several pages long in my Dis*421senting Opinion in that case showing that the quoted statement is not supportable in law or in fact, this Court goes on saying that the proposition it announces is so well settled “as to admit of no argument.” How long must an argument be before it becomes an argument? The Majority may refuse to admit of the existence of the argument but the simple fact remains, as I demonstrated in the Dugan case, that this Court never laid down the doctrine that there can be no situation where a railroad would be required to fence its right of way to prevent children from trespassing on its property. To insist that there is no set of facts where a railroad should fence its right of way to prevent death and mangling injury to children is to declare what is not only opposed to every rule of humanity and justice, but it is to say what this Court never proclaimed even in the days when, correctly or incorrectly, the idea was current that the logic of railroad lawyers rarely failed to convince the Court of the correctness of their position.
The plaintiffs, in supporting their verdict won in the Court below, cited the case of Balla v. Sladek, 381 Pa. 85, decided only a year and a half ago. The Majority Opinion categorically announces that “the facts in the instant case do not bring it within the principle of Balla-Sladek.” If the facts in the instant case do not come within the principle of Balla-Sladek, it is only because they are stronger for liability against the defendants. In the Balla-Sladek case, a Linden. Avenue in East Pittsburgh, on which the fated vehicle was travelling, was 30 feet wide,' accommodating-two sets of trolley tracks and a lane for motor vehicles. On the other side of this lane rose a 6-inch curb and then beyond that extended a 6-foot sidewalk. A line of railroad ties, 6 or 7 inches high and 9 inches wide, bordered *422the sidewalk. On the other side of the ties was a level portion of ground 4 feet in width and then came the embankment. The motor vehicle in which the decedent was riding left the street, climbed the curb, crossed the sidewalk, climbed the railroad ties, traversed the 4-foot wide berm and then went over the hillside. We held: “. . . whether the borough was negligent in not providing barricades at the hillside edge was a question properly left to the jury. ‘If a public street is dangerous by reason of its proximity to an embankment or precipitous decline, the city is liable for its failure by the erection of barriers or other devices to guard travelers from injury, in the use of the highway, who exercise reasonable care for their own safety.’ ”
In the Balla-Sladek case, the hillside ran alongside the highway, here it is practically in the highway. Here we have a condition where a street suddenly terminates at the top of a precipice. As we already stated, no signs warned the wayfarer of the fatal embankment, and the barrier itself was not wide enough, strong enough, or tall enough to prevent anyone from slipping over the lip of the calamitous crag.
It is because of situations exactly as the one which appears in this case that the Restatement, Torts, Section 368, says: “A possessor of land who creates or maintains thereon an excavation or other artificial condition so near an existing highway that he realizes or should realize that it involves an unreasonable risk to others accidentally brought into contact therewith while traveling with reasonable care upon the highway, is subject to liability for bodily harm thereby caused to them”*
It is because of death leaps like the one which overshadows the end of South Front Street in Jeannette, *423that Section 369 of the Restatement provides: “A possessor of land abutting upon a public highway is subject to liability for bodily harm caused to young children by an excavation or other artificial condition maintained by him thereon so close to the highway that it involves an unreasonable risk to such children because of their tendency to deviate from the highway.”
When the Pennsylvania Railroad sliced away the extremity of South Front Street and left the amputated remainder projecting out into empty air, it incurred the responsibility of bandaging up what was left in such a way that grownups and children using it would not drive or cycle out into the void. The earth is the foundation of every man-made superstructure, and no one has the right to remove part of that foundation without replacing it with safeguards which will save mankind from the inevitable law of gravitation which, unless checked, will take anyone within its grasp down to the deepest depths of which it is capable.
Despite the quotation by the majority of this Court in the Dugan case, and the repetition by the Majority in this case, of a quotation which presumes to perpetuate a doctrine which this Court has never proclaimed, a duty still devolves upon a railroad company to erect a stone wall, a fence, or any other type of suitable barrier to prevent human beings from tumbling into excavations, holes, and abysses which the railroad has created and which are screened from the general eye of caution and normal observation.
In refusing to enter judgment n.o.v., and in affirming the jury verdicts in the Court below, the Court of Westmoreland County, cited the precedent of Rasmus v. Pennsylvania Railroad, 164 Pa. Superior Ct. 635, as controlling the principles involved in the case at bar. The Majority Opinion makes no mention of the *424Rasmus case. I believe, with the able and- learned Westmoreland County Court, that Rasmus is controlling. In that case, the plaintiff, a boy 13 years of age, was walking along Railroad Street in Nanticoke when he slipped, lost his footing and was precipitated headlong down an embankment and over a stone wall to the roadbed of the railroad below. The plaintiff sued both the railroad company and the municipality of Nanticoke. There, as here, both defendants argued that neither was liable and that the plaintiff had failed to prove a case of negligence. In affirming verdict for the plaintiff, the Superior Court said: “As to the railroad the-rule is well settled, and of general application, that a property owner who makes an excavation on his premises so near to an existing highway as to render the use of the road unsafe, will be liable to a traveler who, exercising due care for his safety, nevertheless falls into it and is injured . . . The City of Nanticoke similarly owed this minor a positive duty under the circumstances. If a public street is dangerous by reason of its proximity to an embankment or precipitous decline, the city is liable for its failure by the erection of barriers or other devices to guard travelers from injury, in the use of the highway, who exercise reasonable care for their own safety . . . Whether the city and the railroad were chargeable with negligence in failing to protect-this minor-plaintiff from injury under the circumstances and whether their negligence concurred in causing the injury, were questions wholly for the jury.”
• The object of the civil courts is to impose pecuniary and property liability on those who are at fault and to absolve those who are without fault. In this process it is obviously unjust to require anyone to respond monetarily to a situation of which he had no notice *425and had no way of anticipating. Did the City of Jeannette and the Pennsylvania Railroad have reason to believe that the nnsealed-off end of South Front Street could carry a child to his death? This was not a situation which had newly arisen. For years now the City of Jeannette and the Pennsylvania Railroad knew that the block between Magee Street and the cliff had been used as a playground. There were no other playgrounds in thé vicinity. A schoolhouse in the neighborhood released boys and girls for relaxation and play. The telltale block on the plateau became the scene of their happy cavortings while 57 feet below the dragon of death awaited the moment when its prey would unwaringly break through the guard of the feeble wooden sentinel above. Did the City of Jeannette and the Pennsylvania Railroad exercise the care required under the circumstances? Did they fulfill their duty which everyone owes to children who, because of their known impetuosity and their love of action and adventure are known to venture into the most hazardous of situations unless restrained by physical barriers which they cannot overcome? Only a jury could decide whether the municipality and the railroad company here involved discharged their obligations toward the children of South Front Street in Jeannette. The jury has decided that question. It reached a result which is equitable, fair, just, and proper. Why should it be disturbed?
I dissent.

 Italics throughout, mine.